Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed August 17, 1976, upon his conviction of robbery in the second degree (two counts), upon his plea of guilty, the sentence being concurrent indeterminate terms of imprisonment with a minimum of four years and a maximum of eight years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence to concurrent indeterminate terms of imprisonment with a minimum of three years and a maximum of six years. In our opinion, the sentencing court’s increase of the promised sentence of three to six years by reason of the fact that defendant was late in appearing constituted an abuse of discretion. Latham, J. P., Damiani, Shapiro and Margett, JJ., concur.